Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 5/23/22, Applicant amended claims 1, 9-11, 14, 16-18, canceled claim 11, and added new claim 20.  Claims 1-10 and 12-20 are presented for examination.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for retrieving data: receiving a user query; deriving, based on the user query, a search engine query for use with search engine software; sending, to the search engine software, the search engine query to cause the search engine software to locate first data stored in a search engine index; receiving, from the search engine software, the first data, the first data comprising one or more data records; deriving, based on the first data, a data access query for use with data access software for locating second data using data extracted from the one or more data records, the second data comprising one or more data objects; sending, to the data access software, the data access query to cause the data access software to locate the second data stored in a distributed data store; and receiving, from the search engine software, the first data; and receiving, from the data access software, the second data.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for retrieving data.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Galopo et al (US 20210019806) teaches a search server processing queries in a distributed database system, does not teach deriving, based on the first data, a data access query for use with data access software for locating second data using data extracted from the one or more data records, the second data comprising one or more data objects (paragraphs 0011, 0030-0051 figure 2).

Responses to Applicant’s Remarks
	Regarding rejections under 35 U.S.C. 102 of claims 1-9 and 19 by Pal and claim 10 by Hamilton, Applicant’s amendments moving objected-to matter from claim 11 into independent claims 1 and 10 overcome Pal’s and Hamilton’s teachings and these rejections are withdrawn.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        5/27/22